Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 1 of 9 PagelD #:1

 

Fon AME UNREOD SIRES Cy

cl Od
s}eqsibey

UBWAIHSD Yagoy afpnr
BLL9D-AD-9Z:

Zaple\ euey shpnr

 

NOT AEAN DIS TAICT .ct LLU:

LA AN OWAS i
\ MACEIVED

 

Marcne \\
ee > ocr 14 ros

Y THOMAS G. BRUTON
Noaxe Se oN ; CHAS TSTRIST COURT

CLERK, U.S. DISTR

PevAvian ox Maondioovs ae

Now Comes elaini€€, Danrel M.
M\\vche\\ Qco. Se -pervonee Syn f

 

 

Order *O Qine nonce Ao Ane

(Couey foc \eave Yo file oa Qerir-
Won of MoaniamS ou cSeaat bo

Code ef CWi\ RROCEOURE WS

Pia: CS SYM eNOl, ek ee. Smite)

 

+O Awe. aleve _ named Aefendant’S

 

Pn, Supports nere of , OloindiFe

 

__ [State'S aS Fo Wows Anat Oe -

Aionec ‘nas Gsxemloenie Wem Aken:
defendant and \s being a

 

Pekitionee AS being ASiSCeimia aed —

Aqaiast \peCouse Ne \S an Ce-

 

Peat Ot Fender Giom have

 

Co \\ LY RCaAy Ko feciwidiSon

 

 

 

a

Glog T)

 

An task ructore “sp which AYS we et-
NeSs adooted in an Subtle

 

Ave So an Lah ye Supremacy —— in =

Aokure AOA Udeing CY ni veqg\

 
Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 2 of 9 PagelD #:2

 

ANS /w deceghve Cogadive, Culposle

4

deceit vy Past behaviesc Dy
defendant (a an \nsipid ack S

 

99

|

Tr

_lordecly planned CampalgN of aa

Nnct was ceceptive im nature,

bouarch QxrioaerS tuel\Peing _ DeRa-
dant Was Cavs en Wa _juoiesS = Sees ce et ee
Peiiicore S  inaltedingle Constitubleaq)
Rghts . Dete odant haS done tniS
by an Sebtl 2: Of oF Produ reing __
“an Now SO Tobvious | chstaske

iad, Presu: dicial , OSCE Ming
ea radigcn Af. an. tw ey re

inSidiasS act of an wile hate

 

and haS been AifFeicul\t to detect _
\pewil deren q Qe None ¢ Wetendameley
haS_ vi Petitioner tirat he (S-

an nealth Young Man. ~ “unde Seth heel
he Can Wort. C THAT “THERE” |

 

 

=

ro

-

LSa't much the legat MOS COunclL
Can do for Qe htenec, Defendant'S
Noave cloo\ Communicati¢n Cie. bod a
language) Soolce Yo petitione ¢ loud, ee
And Clear that he Dans. SSE tieeebedl ith a

Ao© \Wted dant, ade delng de -
Send gat nor tN A

 

y

 

t
\

 
Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 3 of 9 PagelD #:3

 

Qro €esSional Manne Cl aAyveing 4
Qehchs ner ne Proper equal

 

CAaunaciW\ Needed *O yer SSE. =e
Aisin Vy pene S.S, “Where fore, _
Aten Aan aN \ Noy AD \sS “ekhical, eal

 

leages\ Auby aS an Tec Q Lent —
of S Bak met Fonds *o Birmghly ree.
ANVestigat-e Peri tignec Mental, and ___
Physical “Ane ities Pelitioner a 2k > a
We Feel\ a5) hat__detendant “Tho Rae gs ua
doeS aot \iKe Qerionec. Deeadant’S =
OPEice -a\Sq lest OcaMoner*S 4
TL Avinois we deatificotion Cord When
Petitioner Needed . de most wht
MAAS Stete lau wader -he Home - 353
land Secuci by Ket. Pehtianec has, .
and 1S Co creat \y Sutteciag firg.cn 7 =
and tavieiag co-ediCation Far ~he

 

Au, uired Amnvne Defentiency Dyan =A
drome, MOS- Demenha , Disaks, Mia vac

 

Depressian gigas Dy S Olpseckihe Comev\- 2
Bive disorder, Re uke NekheilisS Migraine

 

 

heathachr'S , nin Re cighen\ Numeatlay , 5

 

Lt
ee

coCludeing Chronic home les§- ne
Gnd a Sucwveiag Cape Wiclim, and 3

 

 
Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 4 of 9 PagelD #:4

 

 

Nod Vimited +o -Ahe disease of addic hon,
Sohn Re\\ar of ~**he NOS Foundation

 

lof Chicago has Parcs Rated

 

 

‘ cS jie
elibeccte \ditterecce lpcause Qlciati€e

 

NaS. uorcthea Wis of Fice for assistance

 

=

 

tO No avail, Politioner iS A
Loe QerSumpvive Payment S howe Vec
chefendant never exhausted aa ¥

 

options tO! 0SS.5 5 getitioner 1a

 

 

 

aie Devas all. axel cnisadlne Any
AiSabi liby gay ments BC ok __least

 

Ae mpacary EM €rg toc y PaymeskS,

Rails ance 5S 1A an Reratied Sige

 

 

lO F ZECCUC Gh ag Pain p-aad meara\
an quish_. Defendant’\ Knows this bout

 

SAV avoid assi Sai Ag Pe Honec/w

 

thee _CeSoucces. CeVitlonec oVev

 

 

an 93 year Period Nave been

 

hos pitalired for Mental, emohena\

 

 

 

and Zor physical madakieS ats
HL) Nod western, Uawersity ros eral,
I9S\ CE . Yoron St. Chicago pal 6O\I

 

2) Children memorial Wosaral_,

 

 

 

Chicago pag 2) Uni 6n County Hosoi tel

 

 

 

SIT N. Mein St Anan pal A406,
Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 5 of 9 PagelD #:5

 

 

 

 

} N
y
YJCoBE Center 9080 W. warriSea Sey

: Chi Cano; XL WOw\ 9d, s)\ Cook County =
| osgital 1aeg Ogden Ave. , Ghiegaey -
Po Ota plod Cermachs tWealthcare
! CC OAC ALO Sy: Co\iforria +! \ai CABO gms ty ae
} LO OB, VO nden | S ook Kees. gl

Rone skoS, S30 NE hon Oak Kwe Ree

 

 

Aio, —Q0 Lies, 8) dd. Ou Una S
Hissin, (20) S. Magned Blu), od.

 

 

MontaD Month Center 71400 193"4 Sh

ale Mo. _b63(04. WD dohm Maddon _
_____ Health Centon \200 S. 4st

eed, £20 ors, 10) Ti inley foie,

 

Tinley Pon , 00 OUTT 11) Bush

 

Vadrenanty Madicad ce. Wo20 We

 

 

Howden bt C " 09 Gobla, ane) —
IS ocliscn Por! Wooped wl SA) Sy

 

Dene ee:

 

Lod, Pokionen Nemuine trot # (sy

 

Dooce Modscod /Monteal Hoa Sn Rotomds

 

Reod to le OAdood to tho Uk

 

Porkilienon QOoolsr O.ODs the wel

 

Achenderct “The amos CEO Sh i

 

 

Noner

 

 

 

| (Sug) =
Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 6 of 9 PagelD #:6

 

————

Pobt, LON A

4

 

a

EEE

 

iT

|
|
|

|

he

 

AND AL, ee ide

\ye Aglooacd) hom _ Cuustock enlier

 

 

Dok Beonon Desk to Comm ped Yup

 

Wwonmalte Fount to Brdon

 

Ropondenty Yo _Nok Leake.

 

 

 

Com tip enn ALughks , ne) to

 

—_

Gd\rone te pharakinho at ?

 

 

dehendadks Cor ply Ling ha Tho

 

Ui cmslinw AACPID
bra naitica to Ieeicuias Act, 2 “(he

 

Pocrel Seeuniby Qioobdby hc

 

 

 

Coogt)
Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 7 of 9 PagelD #:7

 

‘

 

Zz) Puen White Cane. Ack uy HIPPA

Louns,S2PerSumptive Payments /
Shae Emecgeacy Ray meat ay bs \ Woe 2
autres Sisal Puck, DN Paeakersc tae
Tnticmion Act, O) Homeland Security
Ack, Yhusly Petiianec See S hat

 

 

nis ‘eure “gle Coucr Caompel

 

degenclant’ S to “OBLIGE” Cebihoner's.
\naliarable US. A Const Jub triad hioepaaiitcs of hiS
CKoht > \ente for ‘Vaan exgedi-

 

 

,
>

 

 

ede fashion. Peli Moner also ta ee
not chefeadant > have_ 10 day Ee a
fo Ces pond, and _anSwee So. mman'sS,

 

TT™usly , defendat’ a eee ble to

iy Padprate! si acphaints oN
Oeited ! 10-G-30 SISA
=e ou ANN eclaeth-t >

 

 

 

 

Pio Se Reditioner.

 

 

 

GOD BLESS AME oe ied

 

 

 

 

Hu tf

 

 
Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 8 of 9 PagelD #:8

Dann Niehect AOR TY vm ee

Ro % 5114 SPP LE EP al SOR. = ~

Anton QD (GAbS|ll WocT sas SEM ROT LO Uh

  

“HE: 29 C Neh Sv AQ wy Qbank n
Cr Ursa Stoke 1D tenet Conn

O\G 5, Dearbown Ss, ad ae “Floot
. ‘ : \t -

 

Bivo2 Jal eADat A AN Peed ef ANE Ly hala |
Case: 1:20-cv-06118 Document #: 1 Filed: 10/14/20 Page 9 of 9 PagelD #:9

 

MQM 1:20-v-06118
10/14/2020-1 Judge Robert Gettleman

Magistrate Judge Maria Valdez
PC 12
